OFFICE OF
                                                                                  APPELLATE COURTS

                                STATE OF MINNESOTA                                    AUG 1 8 2014

                                  IN SUPREME COURT
                                                                                    FILED
                                         A13-2110


In re Petition for Disciplinary Action against
Victor Harlan Smith, a Minnesota Attorney,
Registration No. 195911.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action and supplementary petition for disciplinary action alleging

that respondent Victor Harlan Smith committed professional misconduct warranting

public discipline, namely, failing to file or timely file federal and state individual income

tax returns and state employer withholding tax returns, failure to timely pay state

individual income and employer withholding taxes, and failure to cooperate with the

Director, in violation of Minn. R. Prof. Conduct 8.1(b) and 8.4(d), and Rule 25, Rules on

Lawyers Professional Responsibility (RLPR).

       Respondent unconditionally admits the allegations in the petition and

supplementary petition, waives his rights under Rule 14, RLPR, and has entered into a

stipulation with the Director in which they jointly recommend that the appropriate

discipline is suspension from the practice of law for a minimum of 90 days and

reinstatement by petition.

       This court has independently reviewed the file and approves the jointly

recommended disposition.


                                             1
       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.      Respondent Victor Harlan Smith is suspended from the practice of law with

no right to petition for reinstatement for a minimum of 90 days, effective 14 days from

the date of the filing of this order;

       2.      Respondent may petition for reinstatement pursuant to Rule 18(a)-(d),

RLPR. Reinstatement is conditioned on successful completion of the professional

responsibility portion of the state bar examination and satisfaction of continuing legal

education requirements pursuant to Rule 18(e), RLPR; and

       3.      Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs

pursuant to Rule 24, RLPR.

       Dated: August 18, 2014

                                                 BY THE COURT:




                                                 Alan C. Page
                                                 Associate Justice




                                            2